UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1025


WANDA HUDSON,

                     Plaintiff - Appellant,

              v.

STATE FARM INSURANCE COMPANY; NATIONWIDE INSURANCE
COMPANY; ENTERPRISE RENTAL CAR; WAKEMED HOSPITALS (OF
CARY); ROCK QUARRY ROAD FAMILY MEDICINE,

                     Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:17-cv-00516-FL)


Submitted: July 9, 2019                                           Decided: August 15, 2019


Before KEENAN, HARRIS, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wanda S. Hudson, Appellant Pro Se. James Scott Lewis, BUTLER SNOW LLP,
Wilmington, North Carolina; Gemma Lillian Saluta, Winston-Salem, North Carolina,
Samuel Batiste Hartzell, WOMBLE BOND DICKINSON (US) LLP, Raleigh, North
Carolina; Elizabeth Sims Hedrick, FOX ROTHSCHILD LLP, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Wanda S. Hudson appeals the district court’s order denying relief on her civil

complaint, dismissing Hudson’s federal claims and remanding her state law claims to the

state court. ∗ We have reviewed the record and find no reversible error. Accordingly,

although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by

the district court. Hudson v. State Farm Ins. Co., No. 5:17-cv-00516-FL (E.D.N.C. July

9, 2018 & Jan. 3, 2019). We deny Hudson’s motion to appoint counsel. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




      ∗
         The district court’s order remanding Hudson’s state law claims to the state court
is a final decision appealable under 28 U.S.C. § 1291 (2012). See Bryan v. BellSouth
Commc’ns, Inc., 377 F.3d 424, 428 (4th Cir. 2004)


                                            2